230 F.2d 823
D. C. CATERING COMPANY, Inc., t/a Peking Palace et al., Appellants,v.PEKING RESTAURANT, Inc., et al., Appellees.
No. 12859.
United States Court of Appeals District of Columbia Circuit.
Argued January 10, 1956.
Decided January 19, 1956.

Mr. Harry A. Finney, Washington, D. C., with whom Mr. Dennis Collins, Washington, D. C., was on the brief, for appellants.
Mr. Ross O'Donoghue, Washington, D. C., with whom Mr. Bailey Walsh, Memphis, Tenn., was on the brief, for appellees.
Before EDGERTON, Chief Judge, and BAZELON and FAHY, Circuit Judges.
PER CURIAM.


1
The District Court concluded that unfair competition resulted from appellants' use of the name "Peking Palace" for their new restaurant in view of appellees' long prior and continued use of the name "Peking Restaurant" for their restaurant located about twenty blocks away on the same street. This conclusion was based on a finding that the word "Peking," as used by appellees, is "not descriptive of a style of [Chinese] cooking," but instead is an "arbitrary or fanciful" designation which identifies appellees' restaurant to its patrons. The court also concluded that appellants had improperly used a fanciful name and secret recipe for soup which appellees had developed.


2
Since we think these conclusions are supported by the evidence and the law applicable thereto, we affirm the District Court's injunction prohibiting appellants from unfairly competing in the respects enumerated.


3
Affirmed.